Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on January 21, 2021 has been entered.

Drawing / Specification Objection
Figure 3 is objected to because reference numerals (128) and (134) are both disclosed as “lateral end portions”.  The attributes and corresponding reference numbers must find clear, consistent support in the written description so that their correlation to the claims may be fully understood.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by           Armstrong et al. (US 9,825,414).

With respect to Claim 1; Armstrong et al. discloses a power outlet wall plate 1 for securing a plug of an electrical cord [Fig. 9] to a power outlet having spaced sockets 50, the wall plate 1 comprising: a plate 6 including interior edges defining a window        opening 5 sized to extend around the power outlet [Fig. 11]; and a casing 7 including side portions [Fig. 12] extending outwardly from the plate 6 and a retention portion 9 extending between the side portions, the retention portion 9 defining a slot opening 11 extending over the window opening [at 8] to align with the sockets 50 of the power outlet, the slot           opening 11 spaced inwardly from edges of the retention portion 9; the slot opening 11 has lateral portions 24, each of the lateral portions configured to be aligned over one of the spaced sockets 50 and having a width to receive a wire 41 extending from the plug of the electrical cord therethrough [Fig. 10] and the side portions are sized so that the retention portion 9 prevents the plug from being removed from the respective socket with the plate secured around the power outlet [Col. 6, lines 35-45].  

With respect to Claim 2; Armstrong et al. discloses the retention portion 9 extends in a plane generally parallel to a plane of the window opening [at 8].  







With respect to Claim 3; Armstrong et al. discloses the side portions [of 7]  comprise side walls [Col. 5, lines 25-27]  and the retention portion 9 comprises a retention             wall [at 24], the casing 7 further comprising end walls extending between the side walls and connected to the retention wall such that the casing comprises a housing 7a defining an interior 8.  

With respect to Claim 4; Armstrong et al. discloses the housing 7a is integral with the plate 6.  

With respect to Claim 5; Armstrong et al. discloses the housing 7a further comprises a flange [defining 56] that projects laterally outwardly from the retention wall [Fig. 13].  


Claim Rejections - 35 USC § 103
Claims 7- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 9,825,414) in view of Lin et al. (US 7,850,478).

With respect to Claims 7-11; Armstrong et al. shows a power outlet wall plate 1 for securing a plug of an electrical cord [Fig. 9] to a power outlet having spaced sockets 50, the wall plate 1 comprising: a plate 6 including interior edges defining a window        opening 5 sized to extend around the power outlet [Fig. 11]; and a casing 7 including side portions extending outwardly from the plate 6, the casing 7 having first and second ends [chamfered portion where 7 and 6 meet]  mounted on the plate 6 on opposite sides of the window opening 5 to restrict movement of the casing 7 relative to the plate 6;  and a retention portion 9 extending between the side portions, the retention portion 9 defining a slot opening 11 extending over the window opening [at 8] to align with the sockets 50 of 11 spaced inwardly from edges of the retention      portion 9; the slot opening 11 has lateral portions with a width to receive a wire 41 extending from the plug of the electrical cord therethrough [Fig. 10] and the side portions are sized so that the retention portion 9 prevents the plug from being removed from the socket with the plate secured around the power outlet [Col. 6, lines 35-45].  
	However Armstrong et al. does not show or teach the casing comprising rod portions or the retention portions comprising opposing rod portions.
	Lin et al. shows an alternative casing 20 and socket configuration [Fig. 2] where each of the analogous side portions 23 and retention portions [at 21, 22], comprising a continuous rod bent into opposing rod portions 20 mounted to the analogous                    plate 11, side portions 23 with tabs [just beyond 25] projecting outwardly from the ends of the side portions opposite the retention portions [at 21, 22], the plate having recesses 13 to receive the tabs [just beyond 25] to mount the casing 20 to the plate; where Lin et al. further shows the slot opening [within 22] comprises a bulge portion and a waisted portion between lateral portions 21.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention portion of          Armstrong et al. with rod portions as shown by Lin et al. thereby simplifying production of the retention portion of the casing which invariably brings down the production cost.

With respect to Claim 12; Armstrong et al. shows the plug comprises a USB plug 43 and the socket comprises a USB socket 33, the side portions sized so that the retention portion prevents the USB plug from being removed from the USB socket with the plate secured around the power outlet [Col. 6, lines 33-35].  

Response to Remarks
Applicant’s arguments filed January 21, 2021 have been fully considered but are not persuasive.
Re: Page 5, para. 3:  Armstrong’s failure to disclose a device with a  slot opening extending over and aligned with multiple sockets.
	Claim 1 requires a slot opening configured to be aligned over one of the spaced sockets, not multiple sockets.  Furthermore, there are no figures supporting a slot opening aligned over multiple sockets.

Re: 35 U.S.C. 103 rejection of Claim 7:  Claim 7 simply states the claimed casing comprises rod portions, which can be interpreted as the retention portion.  As such, the manner in which the casing is immovably mounted to the plate is applicable.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.       
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833